Dawson, J.
(dissenting): We have two wideawake, up-to-date law schools in this state, in which our oncoming generation of lawyers and judges is being taught — -as all lawyers have been taught since the time of Cicero — that penal offenses are of two sorts, malum in se and malum prohibitum, which being translated into the Kansas language mean an evil in itself, and an evil forbidden. Misdeeds which are inherently wrong whether forbidden by law or not, like murder, rape, prostitution, burglary, theft, arson, breach of the peace, and the like, are examples of malum in se, and involve moral turpitude. Mere breaches of police regulations such as comprise the great and ever-swelling roll of statutes and city ordinances which forbid this, that, and the other thing, and which have no inherent relationship to abstract and generally accepted notions of right- and wrong, are examples of the sort of crimes designated as malum prohibitum. The offense of Roy Bieber falls into the classification of misdeeds known as malum prohibitum, which involves no essential element of moral turpitude. The statute which requires this court to strike from the roll of attorneys the name of any lawyer who commits an offense involving moral turpitude was enacted in 1913, while the mere possession of a bottle of whisky was not a crime of any sort, malum in se or malum prohibitum, until 1917, when the “bone-dry” act was passed. As our chief justice said in In re Sanford, supra, the disbarment contemplated by this statute is legislative rather than judicial. Very well; let it remain so. We should not expand it by debatable interpretation. Being highly penal, it should be strictly construed. Certainly the act of 1913 providing for legislative disbarment did not contemplate disbarment for a breach of the “bone-dry” law which was not enacted until four years later. I would have no difficulty with this case if the defendant had been found guilty of some violation of the prohibitory law for personal gain, such as manufacturing'for sale, or selling, or keeping a nuisance, or even if it were shown in ordinary disbarment proceedings — without his conviction or plea of guilty in a formal *544prosecution under the crimes act — that he had been prostituting his talents as a lawyer to shield offenders against the prohibitory law; such professional misconduct might well be characterized as moral turpitude; but I cannot bring myself to the point of holding that by the isolated fact of having had a bottle of liquor on his kitchen shelf this man has been guilty of moral turpitude and should be deprived of his license to practice law. I therefore dissent.